DETAILED ACTION

The amendment filed on July 24, 2020 has been entered.

Claim Objections
Claims 1-11 are objected to because of the following informalities:
In claim 1, line 11, it seems that --and-- should be inserted before “offset” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 6, the recitation “oriented generally parallel to the front of the tool frame” is vague and indefinite as to what is being set forth, particularly since the front of the tool frame is not a clearly defined structure from which “parallel” can be referenced, and thus it is not clear as to what structure or other reference the first cutting surface is 
In claim 12, line 6, the recitation “oriented generally parallel to the front of the tool frame” is vague and indefinite as to what is being set forth, particularly since the front of the tool frame is not a clearly defined structure from which “parallel” can be referenced, and thus it is not clear as to what structure or other reference the first cutting surface is parallel; similarly, in lines 8-9, the recitation “oriented generally parallel to the front of the tool frame” is vague and indefinite as to what is being set forth, particularly since the front of the tool frame is not a clearly defined structure from which “parallel” can be referenced, and thus it is not clear as to what structure or other reference the second cutting surface is parallel.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-16, and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, pn 1,082,385 in view of Official notice as evidenced by Curry, pn 3,010,206.
Regarding claim 1 and the claims dependent therefrom, Zimmerman discloses an apparatus with almost every structural limitation of the claimed invention (except for the limitations shown in italics and grayed-out) including:
a tool frame having an upper handle (e.g., 12, as viewed in Fig. 1) and a lower handle (e.g., 20) extending rearward from a front of the tool frame, the upper handle and the lower handle being movable relative to each other;
a first cutting member (e.g., 11) coupled to the upper handle and having a first cutting surface (e.g., 15) for cutting a terminal from a carrier strip carrying a plurality of 
a second cutting member (e.g., 14) coupled to the lower handle and having a second cutting surface (e.g., 16) for cutting the terminal from the carrier strip, the second cutting surface being oriented generally parallel to the front of the tool frame; and
a terminal strip guide assembly (e.g., the structure located below the members 11, 12 as viewed in Fig. 2) coupled to at least one of the upper handle and the lower handle offset from the first and second cutting members, the terminal strip guide assembly comprising a strip guide (e.g., including 35) having a slot (e.g., the space between the U-shaped members of 35) for receiving the carrier strip, the slot extending along an axis oriented parallel to the front of the tool frame and parallel the first cutting surface and the second cutting surface, the strip guide having a guide surface outside of the slot (e.g., any of the surfaces at the opening or to the left of the slot as viewed in Fig. 1 and 3), wherein the guide surface is configured to engage the terminal to locate the terminal relative to the terminal strip guide assembly and to control a depth of the carrier strip received in the slot (e.g., Zimmerman discloses all of the recited structure and thus must be considered to be fully capable of performing such a function), the guide surface being parallel to the front of the tool frame and parallel the first cutting surface and the second cutting surface;
[claim 2] wherein the guide surface is configured to engage and locate insulation barrel tabs of the terminals to locate the carrier strip in the slot at a predetermined depth within the slot such that the carrier strip does not bottom out in the slot (e.g., 
[claim 3] wherein the guide surface is axially offset with respect to the first and second cutting surfaces (e.g., as shown in the figures) such that the terminal aligned with the first and second cutting members being cut from the carrier strip is axially offset from the strip guide;
[claim 4] wherein the strip guide includes a top, a bottom, a front, a rear, a first side and a second side, the guide surface being provided at the front (e.g., the left side as viewed in Figs 1, 2 and 3) above the slot (e.g., the vertical surface adjacent the end of the lead line for numeral 41 as viewed in Fig. 3), the guide surface extending an entire length of the strip guide between the first side and the second side (e.g., as show in Figs. 1 and 2), the first cutting member and the second cutting member being provided at the second side (e.g., the top side as viewed in Fig. 2);
[claim 5] wherein the strip guide includes a platform forward of the slot (e.g., one of the surfaces to the left of the slot as viewed in Fig. 3), the platform configured to support the terminals extending from the carrier strip (e.g., Zimmerman discloses all of the recited structure and thus must be considered to be fully capable of performing such a function), the guide surface (e.g., the vertical surface adjacent the end of the lead line for numeral 41 as viewed in Fig. 3) being located above the platform (e.g., as shown in Fig. 3);
[claim 6] wherein the terminal strip guide assembly includes a guide blade (e.g., the right-hand surface of vertical member 34 as viewed in Fig. 3) coupled to the strip guide and facing the guide surface (e.g., left-hand end surface of 36 as viewed in Fig. 3) 
[claim 7 (from 6)] wherein the guide surface and the guide blade are configured to confine lateral movement of the carrier strip and the terminals in a direction parallel to the terminals to control the depth of the carrier strip received in the slot (e.g., Zimmerman discloses all of the recited structure and thus must be considered to be fully capable of performing such a function);
[claim 10] further comprising a terminal stop (e.g., the lower, horizontally extending member of 27 as viewed in Fig. 3) positioned adjacent the first and second cutting members, the terminal stop having a stop surface (e.g., the lower surface thereof as viewed in Fig. 2) configured to engage the terminal being removed from the carrier strip to locate the terminal in alignment with the first and second cutting surfaces;
[claim 11] wherein the terminal strip guide assembly is coupled to at least one of the first cutting member and the second cutting member using fasteners (e.g., as shown in the figures).
Regarding claim 12 and the claims dependent therefrom, Zimmerman discloses an apparatus with almost every structural limitation of the claimed invention (except for the limitations shown in italics and grayed-out) including:

a first cutting member (e.g., 11) coupled to the upper handle and having a first cutting surface (e.g., 15) for cutting a terminal from a carrier strip carrying a plurality of terminals, the first cutting surface being oriented generally parallel to the front of the tool frame (e.g., parallel to feature 23, or to either of the handle’s left portion);
a second cutting member (e.g., 14) coupled to the lower handle and having a second cutting surface (e.g., 16) for cutting the terminal from the carrier strip, the second cutting surface being oriented generally parallel to the front of the tool frame (e.g., parallel to feature 23, or to either of the handle’s left portion); and
a terminal strip guide assembly (e.g., the structure located below the members 11, 12 as viewed in Fig. 2) coupled to at least one of the upper handle and the lower handle, the terminal strip guide assembly comprising a strip guide (e.g., including 35) and a guide blade (e.g., the right-hand surface of vertical member 27 as viewed in Fig. 3) coupled to the strip guide, the strip guide having a slot (e.g., the space between the U-shaped members of 35) for receiving the carrier strip, the slot extending along an axis oriented parallel to the first cutting surface and the second cutting surface, the strip guide including a platform forward of the slot (e.g., the horizontal surface extending left  to the first cutting surface and the second cutting surface, the terminal strip guide assembly is configured to receive insulation barrel tabs of the terminals between the rear guide surface and the front guide surface to locate the terminal relative the terminal strip guide assembly (e.g., Zimmerman discloses all of the recited structure and thus must be considered to be fully capable of performing such a function);
[claim 13] wherein the rear guide surface and the front guide surface are axially offset with respect to the first and second cutting surfaces (e.g., as shown in the figures)  such that the terminal aligned with the first and second cutting members being cut from the carrier strip is axially offset from the strip guide and the guide blade;
[claim 14] wherein the strip guide includes a top, a bottom, a front, a rear, a first side and a second side, the rear guide surface being provided at the front (e.g., the left side as viewed in Figs 1, 2 and 3), the first cutting member and the second cutting member being provided at the second side (e.g., the top side as viewed in Fig. 2);
[claim 15] the guide blade having a bottom edge above the platform, wherein the terminal strip guide assembly is configured to capture the terminal between the platform and the bottom edge of the guide blade (e.g., Zimmerman discloses all of the recited structure and thus must be considered to be fully capable of performing such a function);
[claim 16] wherein the rear guide surface and the front guide surface configured to confine lateral movement of the terminals in a direction parallel to the terminals to control the depth of the carrier strip received in the slot (e.g., Zimmerman discloses all of the recited structure and thus must be considered to be fully capable of performing such a function);
[claim 19] further comprising a terminal stop (e.g., the lower, horizontally extending member of 27 as viewed in Fig. 3) positioned adjacent the first and second cutting members, the terminal stop having a stop surface (e.g., the lower surface thereof as viewed in Fig. 2) configured to engage the terminal being removed from the carrier strip to locate the terminal and alignment with the first and second cutting surfaces.
Thus, Zimmerman lacks the specific relationship between the first and second cutting surfaces and features of the guide assembly as follows:
[from claim 1] the slot extending along an axis oriented parallel to the front of the tool frame and parallel to the first cutting surface and the second cutting surface; and
the guide surface being parallel to the front of the tool frame and parallel to the first cutting surface and the second cutting surface;
[from claim 12] the slot extending along an axis oriented parallel to the first cutting surface and the second cutting surface; and
the front guide surface and the rear guide surface extending parallel to the first cutting surface and the second cutting surface.
However, such a limitation does not read on Zimmerman because Zimmerman’s cutter surfaces are shear edges that have no depth in the workpiece guiding direction (i.e., in a direction perpendicular to the shear edges). However, the Examiner takes Official notice that shearing devices having cutter surfaces with a depth in the direction perpendicular to the shear edges are old and well known in the art and provide various well known benefits including providing a durable cutting tool that provides shearing edges that are formed by the intersection of substantially orthogonal surfaces wherein such cutter surfaces further provide support for the workpiece on either side of the cut with respect to the direction of the cutting action. As evidence in support of the taking of Official notice, Curry provides an example of a shearing device with such cutter surfaces (e.g., the upper surface of 33, e.g., see col. 1, line 69 - col. 2, line 2 and Fig. 2; and the lower surface of 22, e.g., see col. 2, lines 3-9 and Fig. 2).
.

Allowable Subject Matter
Claim 20 stands as allowable over the prior art of record.
Claims 8, 9, 17, and 18 stand as objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed July 24, 2020 have been fully considered but they are not persuasive.
Beginning at the end of the last paragraph on page 8 of the subject response, applicant argues that 
The cited art does not describe first and second cutting members having first and second cutting surfaces oriented generally parallel to the front of the tool frame. The cited art does not describe a terminal strip guide assembly having a slot and a guide surface outside of the slot that are parallel to the front and parallel to the first and second cutting surfaces of the upper and lower handles.

In the following pages, applicant provides further arguments directed to the “front of the tool frame” language. The Examiner respectfully disagrees with applicant’s position and 
	In the first paragraph on page 10 of the subject response, applicant argues that claim 12 is patentable over the prior art for similar reasons as claim 1. Thus, the Examiner’s position is the same as that described above for claim 1, wherein further explanation is provided in the corresponding prior art rejections.
	Therefore, for at least the reasons described above, it is respectfully submitted that the prior art rejections must be maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
January 16, 2021